RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0490-15T4

B.M.,

        Plaintiff-Respondent,

v.

C.C.,

     Defendant-Appellant.
_______________________________

              Submitted March 28, 2017 – Decided July 28, 2017

              Before Judges Rothstadt and Sumners.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Gloucester
              County, Docket No. FV-08-178-16.

              Rebel Brown Law Group, L.L.C., attorneys for
              appellant (Kourtney A. Borchers, on the
              brief).

              Klineburger   and   Nussey,  attorneys  for
              respondent (Natalie E. Wentz and Carolyn G.
              Labin, on the brief).


PER CURIAM
     Defendant C.C. (Cindy)1 appeals from an August 13, 2015 final

restraining order (FRO) issued in accordance with the Prevention

of Domestic Violence Act (the Act), N.J.S.A. 2C:25-17 to -35.    For

the reasons that follow, we reverse and remand.

     At the FRO hearing, only plaintiff B.M. (Bill) was represented

by counsel.   After appearances were entered, the parties advised

the trial court that they would be the only witnesses and that

they were ready to proceed.   The court, without further comment,

instructed counsel to proceed with the direct examination of Bill.

Cindy did not exercise her right to cross-examine Bill, but was

cross-examined when she testified.

      The following facts were revealed.   Bill and Cindy are the

unmarried parents of three young children and resided together for

the last ten years of their almost twelve-year relationship.    They

broke up following incidents in the summer of 2015, which became

the subject of Bill's complaint under the Act.

     On July 13, Cindy and Bill argued over Bill's involvement

with another woman.   Cindy then pushed Bill against his car, and

punched him in the back of his head and in the face causing a




1
  To protect the parties' confidentiality, we utilize first name
pseudonyms for the convenience of the reader, and intend no
disrespect.

                                2                           A-0490-15T4
black eye and abrasion under his eye.    Bill did not seek any legal

redress.

     On August 5, after Bill came home around midnight, the parties

again argued over his relationship with the other woman, and Cindy

hit him.   She then drove to the woman's house and yelled at the

woman while outside of her home.     Later that day, Bill obtained a

temporary restraining order (TRO) against Cindy.

     After Cindy was served with the TRO approximately a week

before the FRO hearing, she tried to commit suicide and was treated

at a hospital crisis unit.     She admitted hitting Bill on both

occasions because he was cheating on her.

     The court determined

           based on the credible testimony of [Bill] that
           [Cindy] has a substance abuse issue, that the
           domestic violence is escalating, children were
           present   during   both   incidents,   [Cindy]
           acknowledges that after the August 5 incident
           she threatened suicide, taken to [c]risis and
           tested positive for crack cocaine, the [c]ourt
           will order a[n] [FRO] against [Cindy] based
           on the assault[s] that took place on July 13
           and August 5 of 2015.

The court did not set forth any legal conclusions in its decision.

     On appeal, Cindy contends that the FRO should be vacated

because the court failed to make adequate findings of fact and

conclusions of law pursuant to Silver v. Silver, 387 N.J. Super.

112, 125-27 (App. Div. 2006), regarding a predicate act of domestic


                                 3                           A-0490-15T4
violence and the need for entry of the FRO.          She also contends

that the court violated her due process rights by not advising her

of the serious nature of the matter and her right to obtain

counsel.

      We first address the due process argument. Domestic violence

is a civil offense, and defendants are not entitled to full

criminal procedural protection.      J.D. v. M.D.F., 207 N.J. 458, 474

(2011).    Nonetheless, due process allows litigants a meaningful

opportunity to defend against a complaint in domestic violence

matters,   which   would   include   the   opportunity   to   seek     legal

representation, if requested. Franklin v. Sloskey, 385 N.J. Super.

534, 540-41 (App. Div. 2006).    Such determinations are often fact-

sensitive.    D.N. v. K.M., 429 N.J. Super. 592, 606-07 (App. Div.

2013).    "[E]nsuring that defendants are not deprived of their due

process rights requires our trial courts to recognize both what

those rights are and how they can be protected consistent with the

protective goals of the [Domestic Violence] Act."        J.D. v. M.D.F.,

207 N.J. 458, 479 (2011).

     This case is unlike the situation in D.N., where we held that

            the trial judge adequately questioned [the
            defendant] regarding her decision to decline
            the    opportunity      to     obtain    legal
            representation.    The    judge   asked   [the
            defendant] whether she desired the opportunity
            to seek counsel, particularly pointing out
            [the   plaintiff]    was    represented.   She

                                     4                               A-0490-15T4
           questioned whether [the defendant] understood
           what would result if [the plaintiff's] request
           for entry of an FRO was granted, briefly
           outlining    such    possible    consequences,
           including the civil penalty, entry in the
           domestic violence registry, and requirement of
           fingerprinting.    She   also   advised   [the
           defendant] she could request an adjournment
           to consult with an attorney, or to prepare for
           the final hearing. [The defendant] denied the
           need to do so, believing hers was the stronger
           case. That her confidence was ill-founded is
           not a basis to conclude the court erred. The
           record also discloses the judge had presided
           over prior domestic violence matters involving
           the parties, and [the defendant's] responses,
           in part, reflect her familiarity with trial
           procedures and the results of an FRO.

           [D.N., supra, 429 N.J. Super. at 607.]


     Here, after the parties' appearances were entered and the

court inquired as to who would testify, the court did not advise

Cindy of her right to counsel.         Further, there is no indication

in the record that Cindy was mindful of the domestic violence

hearing process or the consequences of being found guilty.                 We

therefore conclude that she did not understand her right to employ

counsel, nor the impact of an FRO order, and reverse and remand

for a new hearing.     See Mazdabrook Commons Homeowners' Ass'n v.

Khan, 210 N.J. 482, 505-06 (2012) (discussing requirements for the

waiver of constitutional right).

     In   reaching   our   decision,   we   need   not   consider   Cindy's

remaining argument that the court failed to make adequate findings

                                   5                                A-0490-15T4
of fact and conclusions of law pursuant to Silver.                  However, given

our remand, we briefly mention our concerns with respect to the

court's determination that an FRO was necessary to protect Bill.

          Findings by the trial court "are binding on appeal when

supported by adequate, substantial, credible evidence."                     Id. at

412 (citing Rova Farms Resort, Inc. v. Investors Ins. Co., 65 N.J.

474, 484 (1974)).        In Silver, we held that once the trial court

has determined that a defendant has committed a predicate act, it

then must decide whether to issue a restraining order to protect

the victim. Silver, supra, 387 N.J. Super. at 126. The commission

of    a    predicate   act   does    not       automatically      require   that    a

restraining order be issued.          Id. at 126-27.           Rather, the court

will only issue a restraining order if it is "necessary, upon an

evaluation of the factors set forth in N.J.S.A. 2C:25-29(a)(1) to

-29(a)(6), to protect the victim from an immediate danger or to

prevent further abuse."         Id. at 127.             Here, the court's mere

statement that "domestic violence is escalating" clearly does not

set   forth     sufficient   facts    or       legal   analysis    supporting    its

decision to enter an FRO to protect Bill from future acts of

domestic violence by Cindy.

          We reverse and remand for a new hearing consistent with this

opinion.      On remand, the case should be reassigned.              R. 1:12-1(d);

Pressler & Verniero, Current N.J. Court Rules, comment 4 on R.

                                           6                                A-0490-15T4
1:12-1 (2013) ("[A] matter remanded after appeal for a new trial

should be assigned to a different trial judge if the first judge

had, during the original trial, expressed conclusions regarding

witness credibility.").   We do not retain jurisdiction.

    Reversed and remanded.




                                7                          A-0490-15T4